Citation Nr: 1728765	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  04-16 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) from September 27, 2001, to February 24, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of this hearing is of record.  

The Board notes that the present appeal has a complex procedural history, and includes prior decisions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  In pertinent part, by a January 2012 decision, the Board, among other things, denied a rating in excess of 50 percent for PTSD prior to February 24, 2003. 

The Veteran appealed the Board's January 2012 decision to the Court.  By a January 2013 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision on the issue of a rating greater than 50 percent for PTSD prior to February 24, 2003 and remanded the case to the Board for additional action.  The JMR also directed the Board to consider entitlement to a TDIU prior to February 24, 2003.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2013, the Board took note of the fact the claim for an increased rating for PTSD was received on September 27, 2001, so the period in question for the PTSD rating claim and for the TDIU claim was from September 27, 2001, to February 24, 2003.  The Board promulgated a decision which denied a rating in excess of 50 percent for the PTSD for this period, and remanded the TDIU claim for further development.

The Veteran appealed the Board's May 2013 decision, to the Court.  By an August 2016 memorandum decision, the Court vacated the May 2013 Board decision that denied a disability rating in excess of 50 percent for PTSD from September 27, 2001, to February 24, 2003.

The Board subsequently remanded the PTSD and TDIU claims for further development in April 2017.  The case has now been returned to the Board for additional appellate consideration.

The Board notes that while this case was on remand, a June 2017 rating decision assigned an increased rating of 70 percent for the PTSD and a TDIU, both effective September 27, 2001.  This reflects a complete grant of the benefits sought on appeal with respect to the TDIU claim, and will not be addressed further in this decision.  However, as a higher rating is still possible for the PTSD claim, it remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

For the period from September 27, 2001, to February 24, 2003, the Veteran's service-connected PTSD was not manifested by total occupational and social impairment, to include as due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for service-connected PTSD are not met for the period from September 27, 2001, to February 24, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board notes the Veteran was provided with correspondence which notified him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, he has had the opportunity to present evidence and argument in support of his appeal, to include at the April 2010 hearing.  Nothing indicates he has identified any pertinent evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which documents PTSD symptoms for the period from September 27, 2001, to February 24, 2003, that is not reflected by the evidence already of record.  Moreover, while VA was not able to obtain the Veteran's treatment records from the Valley Rescue Mission while the appeal was in remand status, the Board finds that it may adjudicate the appeal without these records because the post-remand record shows VA made multiple requests for these records, the provider did not response to these request, the Veteran was notified that it was ultimately his responsibility to obtain these private treatment records, and he was notified that VA would adjudicate his claim without them if the provider and/or the claimant did not provide them to VA.  See, e.g., VA letters dated in May 2017.  Furthermore, the Veteran was accorded a VA examination in September 2002 which included findings detailing his psychiatric impairment at that time.  No additional examination would appear to be warranted as it would contain findings related to current impairment, and not the 2001 to 2003 period that is the focus of this appeal.

The Board acknowledges that the Veteran has criticized the opinion of the September 2002 VA examiner to the effect that his polysubstance abuse was not related to his service-connected PTSD.  Further, this issue was the focus of the Court's August 2016 memorandum decision, as well as the Board's prior remand in April 2017.  The June 2017 rating decision decided the matter in the Veteran's favor, and any impairment attributable to the polysubstance abuse is considered part of the symptomatology associated with the service-connected PTSD.  In addition, it does not appear the Veteran has criticized the findings of the September 2002 VA examination regarding his overall psychiatric impairment.  Thus, the Board finds this VA examination is adequate for resolution of this case.

The Board also acknowledges the Court's holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the nature of the Veteran's PTSD claim, and asked questions to clarify the Veteran's accredited representative.  The Board reiterates the Veteran was provided with correspondence during the pendency of this case which notified him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, he was assisted at this hearing by an accredited representative, and his testimony and other statements of record have actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

Finally, the Board notes it does not appear the Veteran has identified any current deficiency regarding the notification and assistance he received during the pendency of this case, or in the conduct of his April 2010 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 70 percent for his service-connected PTSD for the period from September 27, 2001, to February 24, 2003.  Stated another way, during this period his service-connected PTSD, which includes symptoms attributed to polysubstance abuse, was not manifested by total occupational and social impairment, to include as due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board acknowledges that records dated in August 2001 reflect, in part, the Veteran stated that he had been thinking about hurting himself.  Further, a September 2001 addendum indicates that he had been admitted due to complaints of substance abuse, suicidal/homicidal ideations, and depression.  However, suicidal ideation is part of the symptomatology associated with the current 70 percent evaluation for this period.  Moreover, he denied having any current homicidal or suicidal thoughts, feelings, intent, or plan at the September 2002 VA examination.  This finding, as well as review of the other evidence of record, indicates the Veteran did not present a persistent danger of hurting self or others during this period.

The Board also acknowledges that the Veteran indicated concentration and memory problems during the period from September 27, 2001, to February 24, 2003.  However, the Board finds the record does not reflect they were of such severity as to reflect the level of impairment associated with the next higher rating of 100 percent.  For example, the August 2001 records reflect he was found to be, among other things, alert and oriented times 3, clear and coherent speech, appropriate behavior, and fair insight and judgment.  Subsequent records from April 2002 note he was alert and oriented times 3 and there were no psychiatric abnormalities noted.  Further, the September 2002 VA examination found, in part, that he was oriented to person, place, situation, and purpose of the examination.  He occasionally smiled and spoke spontaneously.  He was initially anxious, as reflected by body tension and tightness of voice.  His responses to questions reflected mild cooperation and mild effort applied to answering questions.  Rate of speech was normal, and mental processing did not appear to be slowed based on response latency.  Speech content indicated logical thinking and a normal flow of ideas, although it was noted there was difficulty acknowledging polysubstance abuse issues.  In any event, these findings reflect the Veteran's PTSD was not manifested by gross impairment in thought processes or communication; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

In addition, the Board notes that the record does not reflect the Veteran had persistent delusions or hallucinations or grossly inappropriate behavior during the period from September 27, 2001, to February 24, 2003.  As already noted, the August 2001 treatment record reflects he was found to have appropriate behavior.  He also reported contact with his children and his family.  Subsequent records from September 2001 note he was independent with activities of daily living; and no psychiatric abnormalities were noted in April 2002.  On the September 2002 VA examination he was cleanly groomed and dressed in casual clothing, and while he indicated that his daughter drove him to the examination, his daughter indicated that he did the driving.  He evidenced good self-care in terms of neatly trimmed facial hair, and his teeth and gums reflected good oral hygiene.

The Board further finds that, regardless of specific symptomatology, the Veteran's PTSD, to include his polysubstance abuse, was not manifested by the type of total occupational and social impairment associated with the criteria for a 100 percent rating.  See Mauerhan, supra; Vazquez-Claudio, supra.  Granted, the Veteran reported in August 2001 being disabled to work and that he could not hold a job and that he last worked in 1998 as a custodian.  There is also evidence that following reevaluation of his medications in September 2001 he was in a program for the homeless, stayed in a dormitory, got a job, and put money aside; but developed additional problems related to his associated polysubstance abuse later in 2002.  Nevertheless, it is noted that the September 2002 VA examination assigned him a global assessment of functioning (GAF) score of 55, and stated it was for moderate symptoms.  The examiner also stated the Veteran's lowest GAF score for the past year was 35, and the highest was 70.  Also, the examiner indicated the GAF scores took reflected the polysubstance abuse.

In this regard the GAF scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was re-certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran.  In this regard, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.

In short, the September 2002 VA examiner did indicate the Veteran's overall occupational and social impairment was consistent with the current 70 percent rating at some point during the pendency of this case, as the score of 35 indicated major impairment in several areas.  However, the examiner did not assign a GAF score which indicates total occupational and social impairment.  The Board also notes that the record reflects the Veteran did have relationships with members of his family during this period, to include as noted in the August 2001 records and September 2002 VA examination.  Further, while he is in receipt of a TDIU for this period, this determination would also allow consideration of other service-connected disabilities which the record reflects includes type II diabetes mellitus for the pertinent period.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 70 percent for his service-connected PTSD during the period from September 27, 2001, to February 24, 2003; to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.

In making the above determinations, the Board notes it was cognizant of the fact the Veteran has used medication to treat his service-connected PTSD.  The Court has held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.

The Board also notes that it previously considered whether the Veteran's PTSD warranted an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's PTSD.  By its own terms, as well as the holdings in Mauerhan and Vazquez-Claudio, the schedular criteria are not limited to the symptoms mentioned in the rating schedule.  As detailed above, the Board's focus was the affect all of his PTSD symptoms have upon his functional ability particularly the extent of occupational and social impairment.  Therefore, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.


ORDER

A rating in excess of 70 percent for service-connected PTSD from September 27, 2001, to February 24, 2003, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


